            Case 3:20-cr-00223-IM               Document 25   Filed 11/02/20     Page 1 of 4




Rosalind M. Lee (OSB 055566)
ROSALIND MANSON LEE, LLC.
474 Willamette St., Ste 302.
Eugene, OR 97401
Tel: (541) 485-5110
Fax: (541) 485-5111
Email: ros@mansonlee.com

Of Attorneys for Defendant
JACOB MICHAEL GAINES

                                IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                               PORTLAND DIVISION


 UNITED STATES OF AMERICA,                        )
                                                  )
                    Plaintiff                     )            Case No. 3:20-CR-223-IM
                                                  )
              v.                                  )
                                                               MOTION FOR PRETRIAL
                                                  )
                                                               RELEASE
 JACOB MICHAEL GAINES,                            )
                                                  )
                                                               ORAL ARGUMENT
                                                  )
                                                               REQUESTED
                    Defendant                     )
                                                  )
 _____________________________                    )

         COMES NOW defendant Jacob Michael Gaines, by and through counsel Rosalind
Manson Lee, LLC and Rosalind M. Lee, asking this court for an order releasing Mr. Gaines to

residential substance abuse treatment. The government opposes this request.

         This motion is made on the grounds that when Mr. Gaines was ordered detained in this

case, the court said that he would reconsider Mr. Gaines’s detention if several conditions were

met. Mr. Gaines has met those conditions.

         This motion is based on this pleading and the exhibits filed herewith, the declaration of

counsel filed in support of this motion, and the file and record in this case.



United States v Jacob Michael Gaines. No. 3:20-cr-00223 IM
Defendant’s Motion for Pretrial Release
Page 1 of 4
            Case 3:20-cr-00223-IM               Document 25   Filed 11/02/20   Page 2 of 4




         Procedural History

         On July 12, 2020, Mr. Gaines was charged by complaint with violating 18 U.S.C. section

111(a) and (b). On July 13, 2020, he was arraigned and released on conditions by Magistrate

Judge Stacie Beckerman. [ECF 4]. The government filed a Motion to Revoke the Release Order

the following day. [ECF 8]. The defense filed a response. [ECF 11].

         On July 16, 2020, the court held a hearing on the government’s motion, and Judge

Michael Mosman ordered Mr. Gaines detained. [ECF 13] During the hearing, Judge Mosman

said “I’ll say that it’s not my expectation that he should be detained all the way through pending

trial…” See Exhibit A, Reporter’s Transcript of Proceedings, July 16, 2020, U.S. v. Jacob

Michael Gaines, Case 3:20-cr-00223-IM at 15. Before releasing Mr. Gaines, Judge Mosman

wanted Mr. Gaines’s wife to get rid of the lawful firearms in their possession; park the bus in

which they were living in a stable place; and have Mr. Gaines submit to a psychological

assessment that included an evaluation for substance abuse disorder. Id. Mr. Gaines has satisfied

those requirements.

         Changed Circumstances Support Releasing Mr. Gaines to Residential Treatment

         In August and September of 2020, Mr. Gaines was evaluated by Dr. Michelle Guyton, a

certified forensic evaluator. See Declaration of Counsel at 3. A redacted version of Dr.

Guyton’s report was provided to the government and to pretrial services. Id. Dr. Guyton

diagnosed Mr. Gaines with major depressive disorder, moderate, ADHD, alcohol use disorder,

severe, in partial remission in a controlled environment, cannabis use disorder, severe, in partial

remission in a controlled environment, and hallucinogen use disorder, severe, in partial remission

due to controlled environment. Id. Dr. Guyton went on to recommend a psychiatric evaluation

and medication management and residential substance abuse treatment. Id.

         Mr. Gaines was provided psychiatric services when he was incarcerated at the Inverness

Jail. Id. He was prescribed Vistaril and Zoloft. Id. Mr. Gaines was working with medical staff




United States v Jacob Michael Gaines. No. 3:20-cr-00223 IM
Defendant’s Motion for Pretrial Release
Page 2 of 4
            Case 3:20-cr-00223-IM               Document 25   Filed 11/02/20   Page 3 of 4




on the dosing of those medications when he was transferred to Columbia County Jail on or about

October 27, 2020. Counsel is trying to obtain records from Columbia County Jail to determine

what medications they are providing Mr. Gaines. Id.

         While Mr. Gaines was incarcerated at Inverness Jail, he participated in the treatment

programming available through Volunteers of America. Id. at 3. Kenneth Vaughn runs the

Treatment Readiness Program at the Inverness Jail on behalf of Volunteers of America. Id. at 2.

Mr. Vaughan informed counsel that because of COVID, all in-person programming at the jail

was cancelled. Id. However, VOA offers some treatment readiness programming, and Mr.

Gaines participated in 23.25 hours of that treatment. A copy of his certificate of completion is

filed with this pleading as Exhibit B. Mr. Vaughan also evaluated Mr. Gaines for substance

abuse disorders, and also recommends residential treatment. Id. at 3.

         Further. counsel has confirmed that Dianna Gaines, Mr. Gaines’s wife, has transferred the

firearms to a licensed firearms dealer in Texas. Id. Copies of receipts showing the transfer of

three firearms and ammunition are filed with this pleading as Exhibit C.

         Finally, counsel is informed by Mrs. Gaines, that she no longer has possession of the bus

in which they used to live. Id. Mrs. Gaines was in an accident that totaled the bus. She

currently lives in a rented room, and is looking to rent an apartment in Tigard, Oregon, to be

close to her job. Id.

         Mr. Gaines has more than adequately addressed the concerns voiced by Judge Mosman

during the detention hearing. Mr. Gaines has been evaluated and has been found suitable for

residential drug treatment. Mr. Gaines would very much like to participate in residential drug

treatment and participated in over 23 hours of treatment readiness programming at Inverness Jail.

His wife has transferred their guns and ammunition to a dealer in Texas, and no longer lives in

the bus. Finally, counsel is informed and believes that pretrial services contracts with VOA in

Portland and would be able to supervise Mr. Gaines while at that facility.




United States v Jacob Michael Gaines. No. 3:20-cr-00223 IM
Defendant’s Motion for Pretrial Release
Page 3 of 4
            Case 3:20-cr-00223-IM               Document 25       Filed 11/02/20   Page 4 of 4




         For the above-stated reasons, the defense respectfully requests that Mr. Gaines be

released to residential treatment.

DATED: November 2, 2020                                 Respectfully Submitted,

                                                        ROSALIND MANSON LEE, LLC



                                              By:       /s/ Rosalind M. Lee
                                                        Rosalind M. Lee
                                                        Of Attorneys for Defendant Jacob Gaines




United States v Jacob Michael Gaines. No. 3:20-cr-00223 IM
Defendant’s Motion for Pretrial Release
Page 4 of 4
